     Case 2:19-cv-05718-CAS-ADS Document 18 Filed 05/15/20 Page 1 of 2 Page ID #:156



 1

 2                                                                                          ‘O’
 3

 4

 5

 6

 7

8                               UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10

11    MARCUS BEDFORD, JR.,                         Case No. 2:19-05718 CAS (ADS)
12                               Plaintiff,
13                               v.                ORDER ACCEPTING REPORT AND
                                                   RECOMMENDATION OF UNITED STATES
14    CALIFORNIA DEPARMENT OF                      MAGISTRATE JUDGE AND DISMISSING
      CORRECTIONS AND                              CASE
15    REHABILITATION,
16                               Defendant.
17

18          Pursuant to 28 U.S.C. § 636, the Court has reviewed the pleadings and all the
19    records and files herein, including the Motion to Dismiss [Dkt. No. 8], Report and
20    Recommendation of United States Magistrate Judge (“R&R”), dated March 25, 2020
21    [Dkt. No. 13], Plaintiff’s Objections to the R&R (“Objections”) [Dkt. No. 15], and
22    Defendant’s Opposition to Plaintiff’s Objections [Dkt No. 16], and related documents.
23          After thorough analysis and consideration of these filings, and having performed
24    a de novo review of those portions to which objections were made, the Court concurs
     Case 2:19-cv-05718-CAS-ADS Document 18 Filed 05/15/20 Page 2 of 2 Page ID #:157



 1    with and accepts the findings, conclusions and recommendations of the Magistrate

 2    Judge. None of the Objections challenge the Magistrate Judge’s finding that the

 3    Eleventh Amendment bars the federal claims asserted in this case against the California

 4    Department of Corrections and Rehabilitation (“CDCR”), as an arm of the State of

 5    California. See [Dkt. No. 13, pp. 3-4].

 6           Accordingly, IT IS HEREBY ORDERED:

 7           1.     The United States Magistrate Judge’s Report and Recommendation,

8                   [Dkt. No. 13], is accepted;

 9           2.     Defendant’s Motion to Dismiss [Dkt. No. 8] is granted;

10           3.     The case is dismissed with prejudice, except as to the state law claims

11                  which are remanded to state court; and

12           4.     Judgment is to be entered accordingly.

13

14    DATED: May 15, 2020                         ___                          ____
                                                  THE HONORABLE CHRISTINA A. SNYDER
15                                                United States District Judge

16

17

18

19

20

21

22

23

24



                                                    2
